          Case 1:18-cr-00391-JPO Document 195 Filed 08/05/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA


          -v-                                                    No. 18-CR-391-06 (JPO)
                                                                         ORDER
 Hahson McRae,
                                Supervisee.




J. Paul Oetken, U.S. District Judge:

        IT IS HEREBY ORDERED THAT: For the reasons stated on the record during a violation of
supervised release conference held on August 5, 2021, the Supervised Release Conditions are modified to
include the following special conditions:

    Hahson McRae shall reside at the Residential Reentry Center, located at 2534 Creston Avenue,
    Bronx, NY 10468, or a program location within the area of the New York City Metropolitan Area.
    Hahson McRae shall remain at the Residential Reentry Center until the Court determines he can
    return to his residence without violating his New York State Parole Conditions.

    While at the Residential Reentry Center (RRC), the supervisee shall follow the facility’s rules and
    regulations and the probation officer’s instructions regarding the implementation of this court
    directive. The supervisee’s contribution towards the cost of subsistence is waived. The supervisee
    will be restricted to the Residential Reentry Center at all times except for employment, education,
    religious services, medical, mental health treatment, substance use treatment, attorney visits,
    probation appointments, court appearances, court-ordered obligations, or other activities as
    preapproved by the U.S. Probation Officer and the Residential Reentry Center Manager. The
    supervisee needs to submit a written pass for the upcoming weeks and provide verifiable proof of the
    appointments and/or employment. Without verifiable proof, passes cannot be approved.


SO ORDERED.

Dated:          August 5, 2021
                New York, New York


                                                               Honorable J. Paul Oetken
                                                               U.S. District Judge
